UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2184


TANYIA ANDERSON,

                     Plaintiff - Appellant,

              v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                     Defendant - Appellee.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-cv-00143-D)


Submitted: April 29, 2019                                         Decided: May 23, 2019


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa, Wisconsin, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Joshua B. Royster, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina; Cassia W. Parson, Special Assistant United States Attorney, Office of
General Counsel, SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tanyia Anderson appeals the district court’s order adopting the recommendation

of the magistrate judge and upholding the decision of the administrative law judge (ALJ)

to deny Anderson’s application for disability insurance benefits. “In social security

proceedings, a court of appeals applies the same standard of review as does the district

court. That is, a reviewing court must uphold the determination when an ALJ has applied

correct legal standards and the ALJ’s factual findings are supported by substantial

evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017)

(citation and internal quotation marks omitted). “Substantial evidence is that which a

reasonable mind might accept as adequate to support a conclusion. It consists of more

than a mere scintilla of evidence but may be less than a preponderance.” Pearson v.

Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation marks omitted).

“In reviewing for substantial evidence, we do not undertake to reweigh conflicting

evidence, make credibility determinations, or substitute our judgment for that of the ALJ.

Where conflicting evidence allows reasonable minds to differ as to whether a claimant is

disabled, the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667
F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied

the correct legal standards in evaluating Anderson’s claim for benefits, and the ALJ’s

factual findings are supported by substantial evidence.      Accordingly, we affirm the

district court’s judgment upholding the denial of benefits. See Anderson v. Berryhill, No.

5:17-cv-00143-D (E.D.N.C. Aug. 7, 2018). We dispense with oral argument because the

                                             2
facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3